Case 18-12012-LSS Doc 982 Filed 06/10/20 Page1of5

JEFFREY A. SLOTT, ESQ. (SBN 103807)
LAW OFFICES OF JEFFREY A. SLOTT
A Professional Corporation

15760 Ventura Boulevard, Suite 1600
Encino, California 91436

Telephone: (818) 995-1955

Facsimile: (818) 995-0955

Attorneys for Creditor BLT Communications, LLC,
a limited liability company (Creditor No. 72)

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, et al,
(Jointly Administered)
Debtors.
Hearing Date: July 1, 2020 at 2:00 p.m. (ET)

 

 

RESPONSE OF CREDITOR BLT COMMUNICATIONS, LLC (CREDITOR NO. 72)
TO FOURTH OBJECTION OF PLAN ADMINISTRATOR BASED
ON ALLEGED INSUFFICIENT DOCUMENTATION

TO: (i) the Office of the United States Trustee for the District of Delaware, (ii) the Debtors,
(iii) the Claimants, and (iv) any person that, as of the filing of this Response, has filed a
specific request for notices and papers.

COMES NOW Creditor BLT Communications, LLC, a limited liability company (Creditor
No. 72) and hereby responds to the Fourth Objection to this Creditor’s claim based upon alleged
insufficient documentation. This response consists of the Declaration of Larry Clemens, Chief
Financial Officer of this Creditor and Jeffrey A. Slott, General Counsel to this Creditor, both of which
provide sufficient information and documentation upon which the Plan Administrator should rely in
withdrawing its objection to this Creditor’s claim. This Creditor’s claim in the sum of Four Hundred
Sixty Eight Thousand Nine Hundred Three Dollars and 26/100 ($468,903.26) is supported by the

original Proof of Claim filed in this matter on September 28, 2018, the Amended Proof of Claim filed
Case 18-12012-LSS Doc 982 Filed 06/10/20 Page 2of5

in this matter on October 12, 2018, the attachments and exhibits to the Proof of Claim and Amended
Proof of Claim filed by this Creditor, and upon the Declarations of Larry Clemens and Jeffrey A. Slott
filed and served herewith. This Response is based on the undisputed facts that in July 2018 the Debtor
instructed this Creditor to direct its invoices relating to services it provided to the Debtor to individuals
and/or companies who were serving as the managers of the Debtor as of July 16, 2018 so that the
invoices would be paid more readily according to statements and representations made by the Chief
Executive Officer of the Debtor, Rob Friedman. The fact that the invoices are directed to those
individuals and/or entities at the request of the Debtor does not invalidate or diminish the validity of
the invoices or the obligation of the Debtor to pay them inasmuch as the work and services performed
by this Creditor as reflected on such invoices was undertaken and performed for the Debtor and at the
specific instance and request of the Debtor. The subject invoices, as identified in the attached
Declarations are those of the Debtor, despite having been directed to individuals and/or entities then
managing the Debtor. All communications with respect to the aforesaid claim on behalf of this
Creditor should be directed to this Creditor’s legal counsel referenced above.

DATED: June 10, 2020 LAW OFFICES OF JEFFREY A. SLOTT

JEFFREY ‘A. SLOTT

Attorney for Creditor,
BLT Communications, LLC
Case 18-12012-LSS Doc 982 Filed 06/10/20 Page 3o0f5

CERTIFICATE OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

Iam over 18 years of age and not a party to this action. Iam a resident of or employed in the
county where the mailing took place. My business address is 15760 Ventura Boulevard, Suite 1600,
Encino, California 91436.

On June 10, 2020, I served the documents described as: RESPONSE OF CREDITOR BLT
COMMUNICATIONS, LLC (CREDITOR NO. 72) TO FOURTH OBJECTION OF PLAN
ADMINISTRATOR BASED ON ALLEGED INSUFFICIENT DOCUMENTATION on the
interested parties in this action listed on the attached Service List.

[X] BY MAIL: I deposited the sealed envelope with the United States Postal Service with the
postage fully prepaid. I placed the envelope(s) for collection and mailing, following our ordinary
business practices. Iam readily familiar with this business's practice for collecting and processing
correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it
is deposited in the ordinary course of business with the United States Postal Service in a sealed envelope
with postage fully prepaid.

[ ] BY FACSIMILE: I transmitted by facsimile machine, to the fax number(s) indicated below, a
true and correct copy of the document(s) described above. The foregoing document was served by
facsimile and the transmission was confirmed in writing as completed and without error.

[ ] OVERNIGHT FEDERAL EXPRESS DELIVERY: I enclosed the document(s) in an envelope
provided by Federal Express and addressed it to the person(s) at the address(es) below. I placed the
envelope for collection and overnight delivery in a Federal Express drop box.

[X] (Federal) I declare that [am employed in the office of a member of the bar of this court in whose
direction the service was made.

I declare under penalty of perjury that the foregoing is true and correct.

—

*

Executed on June 10, 2020, at Encino, California. } yy
| U/
i / /

 

DINA J. PRADO “(7 —

 

PROOF OF SERVICE
Case 18-12012-LSS Doc 982 Filed 06/10/20 Page 4of5

SERVICE LIST
Open Road Films, LLC
Attn: James Ellis
2049 Century Park East, 4" Floor
Los Angeles, CA 90067

Email: jellis@tangmp.com
Debtor

Klee, Tuchin, Bogdanoff & Stern LLP
Michael L. Tuchin, Esq.

Jonathan M. Weiss, Esq.

1999 Avenue of the Stars, 39"" Floor
Los Angeles, CA 90067

Tel: 310-407-4000

Fax: 310-407-9090

Email: mtuchin@ktbslaw.com

jweiss@ktbslaw.com
Co-Counsel for Debtors

Young Conaway Stargatt & Taylor, LLP
Michael R. Nestor, Esq.

Robert F. Poppiti, Jr., Esq.

Rodney Square

1000 North King Street

Wilmington, DE 19801

Tel: 302-571-6600

Fax: 302-571-1253

Email: mnestor@ycst.com

rpoppiti@yest.com
Co-Counsel for Debtors

Pachulski Stang Ziehl & Jones LLP
Robert J. Feinstein, Esq.

Scott L. Hazan, Esq.

Colin R. Robinson, Esq.

780 Third Avenue, 34'" Floor

New York, NY 10017

Email: rfeinstein@pszjlaw.com

shazan@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Committee

-2-

 

CERTIFICATE OF SERVICE
Case 18-12012-LSS Doc 982 Filed 06/10/20 Page 5of5

Paul Hastings LLP

Andrew Tenzer, Esq.

Susan Williams, Esq.

200 Park Avenue

New York, NY 10166

Email: andrewtenzer@paulhastings.com
susanwilliams@paulhastings.com
Counsel for the Agent

Ashby & Geddes, P.A.

Bill Bowden, Esq.

500 Delaware Avenue, 8" Floor
Wilmington, DE 19801

Email: wbowden@ashbygeddes.com
Counsel for the Agent

None Listed
Counsel for the Stalking Horse Purchaser (if any)

Bush Gottlieb, A Law Corporation
Joseph A. Kohanski, Esq.

David E. Ahdoot, Esq.

801 North Brand Boulevard, Suite 950
Glendale, CA 91203

Email: kohanski@bushgottlieb.com
dahdoot@bushgottlieb.com

Counsel for Certain Guilds

Office of the United States Trustee
for the District of Delaware

Linda Richenderfer, Esq.

844 King Street, Suite 2207
Wilmington, DE 19801

Email: lindarichenderfer@usdoj.gov

Donlin, Recano & Company

Re: Open Road Films, LLC, et al.
6201 15" Avenue

Brooklyn, NY 11219

Tel: 212-481-1411

Claims Agent

-3-

 

CERTIFICATE OF SERVICE
